                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-01073-PAB-MEH

NICHOLAS J. AURELIO and
ALLEN DE ATLEY,

       Plaintiffs,

v.

CORRECTIONS CORPORATION OF AMERICA,
CORE CIVIC, INC.,
MICHAEL MILLER,
INVESTIGATOR ORTIZ,
MS. WALTER, and
DAVID M. ZUPAN,

       Defendants.


                                         ORDER


       This matter is before the Court on plaintiff Allen De Atley’s Motion for

Reconsideration [Docket No. 74] filed on September 11, 2019. On October 2, 2019,

defendants filed a response. Docket No. 89. The Court has jurisdiction under 28

U.S.C. § 1331.

       On June 2, 2017, plaintiffs Nicholas Aurelio and Allen De Atley, currently in the

custody of the Colorado Department of Corrections (“CDOC”), sued defendants under

42 U.S.C. § 1983 alleging that their right of access to the courts under the First, Sixth,

and Fourteenth Amendments had been infringed. Docket No. 6 at 6, ¶ 25. On August

29, 2019, the Court granted defendants’ motion for summary judgment and dismissed

plaintiffs’ complaint with prejudice. Docket No. 72 at 10.
       On September 11, 2019, plaintiff De Atley filed a motion for reconsideration

[Docket No. 74]. He argues that “material fact questions exist precluding [the entry] of

summary judgment.” Docket No. 74 at 2. Plaintiff appears to argue that he has claims

to raise under the Colorado Organized Crime Control Act (“COCCA”), Colo. Rev. Stat.

§ 18-17-101 et seq., based upon “crimes being committed by [defendants] and . . .

Judges Brimmer and Hegarty and [their] staff.” Id. Specifically, plaintiff argues that

“[p]robable cause existed to support charges that defendants violated the [Racketeer

Influenced and Corrupt Organizations Act (“RICO”)] statutes and [COCCA] based on

evidence that defendants knowingly conducted or participated in affairs of a corporation

through series of acts of ‘mail fraud,’ ‘wire fraud,’ and ‘theft,’ fraudulent and false

statements, perjury committing civil rights violations including constitutional violations.”

Id.

       The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. See Hatfield v. Bd. of County Comm’rs for Converse County, 52 F.3d

858, 861 (10th Cir. 1995). Instead, motions for reconsideration fall within a court’s

plenary power to revisit and amend interlocutory orders as justice requires. See

Paramount Pictures Corp. v. Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir.

1980) (citing Fed. R. Civ. P. 54(b)); see also Houston Fearless Corp., 313 F.2d at 92.

However, in order to avoid the inefficiency which would attend the repeated

re-adjudication of interlocutory orders, judges in this district have imposed limits on their

broad discretion to revisit interlocutory orders. See, e.g., Montano v. Chao, No. 07-cv-

00735-EWN-KMT, 2008 WL 4427087, at *5-6 (D. Colo. Sept. 28, 2008) (a pplying Rule



                                              2
60(b) analysis to the reconsideration of interlocutory order); United Fire & Cas. Co. v.

McCrerey & Roberts Constr. Co., No. 06-cv-00037-WYD-CBS, 2007 WL 1306484, at

*1-2 (D. Colo. May 3, 2007) (applying Rule 59(e) standard to the reconsideration of the

duty-to-defend order). Regardless of the analysis applied, the basic assessment tends

to be the same: courts consider whether new evidence or legal authority has emerged

or whether the prior ruling was clearly in error. Motions to reconsider are generally an

inappropriate vehicle to advance “new arguments, or supporting facts which were

available at the time of the original motion.” Servants of the Paraclete v. Does, 204

F.3d 1005, 1012 (10th Cir. 2000). Because plaintif f is proceeding pro se, the Court will

construe his motion for reconsideration liberally without serving as his advocate. See

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       Plaintiff has not demonstrated that new evidence or legal authority has emerged

since the Court’s August 29, 2019 order granting defendants’ motion for summary

judgment that would justify granting reconsideration here. Instead, plaintiff argues that

“clearly [the] Court has tried to not follow any law” and that “the Court must re[-]read the

statement of De Atley with all the proof.” Docket No. 74 at 3. 1 Such conclusory

statements are insufficient to prove that reconsideration of the Court’s order is

warranted. Ysais v. Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010). Further,

although plaintiff disagrees with the Court’s legal conclusions, he has not presented any

legal authority demonstrating that the Court’s decision was clearly erroneous. For

       1
        While plaintiff does not indicate to which statement he refers, he urges the
Court to “re-read” the statement, which indicates that it is evidence that has already
been considered by the Court. Evidence already considered by the Court is an
improper basis for a motion to reconsider. Servants of the Paraclete, 204 F.3d at 1012.

                                             3
example, he references “the need to correct a manifest . . . injustice,” but fails to explain

what he believes was manifestly unjust about the Court’s ruling. Docket No. 74 at 4.

Plaintiff has not provided a credible basis for reconsideration.

       Additionally, plaintiff’s argument that the Court overlooked a genuine issue of

material fact concerning defendants’ purported violations of RICO or COCCA is not

well-taken. In their complaint, plaintiffs exclusively raised a claim under 42 U.S.C.

§ 1983. Docket No. 6 at 6. They did not raise claims under RICO or COCCA, see id.,

and a motion for reconsideration is an improper vehicle to raise new legal arguments.

Servants of the Paraclete, 204 F.3d at 1012. Accordingly, the Court finds that plaintiff

has failed to demonstrate that reconsideration of its order granting defendants’ motion

for summary judgment is warranted.

       Wherefore, it is

       ORDERED that plaintiff Allen De Atley’s Motion for Reconsideration [Docket No.

74] is DENIED.


       DATED November 18, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             4
